,,                                                                                         USDC SDNY
                                                                                           DOCUMENT
                                                                                           ELECTRONICALLY FILED
     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
                                                                                           DOC#:
                                                                                           DATE FILED:\/(,
                                                                                                            i l£02,0
     - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

     UNITED STATES OF AMERICA                                                             18 Cr. 693 (RMB)

               - V. -                                                                     Record Owner:
                                                                                          Harald Joachim Von Der
                                                                                          Goltz Children's Trust
     RICHARD GAFFEY
          a/k/a/ "Dick Gaffey," and                                                       Property
     HARALD JOACHIM VON DER GOLTZ                                                         590 Charles River Street,
          a/k/a "H.J. von der Goltz,"                                                     Needham, Massachusetts
          a/k/a "Johan von der Goltz,"
          a/k/a "Jochen von der Goltz,"                                                   Norfolk County
          a/k/a "Tica,"                                                                   Registry of Deeds
          a/k/a "Tika,"                                                                   Recorder Doc No. 85342
                                                                                          Book/Page No. 0/0
                     Defendants.
     -----------------------------------------x

                                                 NOTICE OF LIS PENDENS

              TO ALL WHOM IT MAY CONCERN:

              PLEASE TAKE NOTICE that on December 5, 2019, a federal grand jury sitting in the

     Southern District of New York returned a ten-count Superseding Indictment (the "Indictment")

     charging defendant Richard Gaffey and Harald Joachim von der Goltz (the "Defendants"), with

     Conspiracy to Commit Tax Evasion, in violation of 18 U.S.C. § 371 (Count One); Wire Fraud, in

     violation of 18 U.S.C. §§ 1343 and 2 (Count Two); Money Laundering Conspiracy, in violation

     of 18 U.S.C. § 1956(h) (Count Three); Willful Failure to File an FBAR, in violation of 31 U.S.C.

     § 5314 and 5322(a), 31 C.F.R. § 1010.350, 1010.306(c, d), and 1010.840(b), and 18 U.S.C. § 2

     (Counts Four through Seven). Defendant Von der Goltz individually has been charged with False

     Statements, in violation of 18 U.S.C. §§ 1001(a)(2) and 2 (Counts Eight and Nine). Defendant

     Gaffey individually has been charged with Aggravated Identity Theft, in violation of Title 18,

     U.S.C. §§ 1028A(a)(l), 1028A(b), and 2 (Count Ten).
.

           The Forfeiture Allegation as to Count Two of the Indictment gives the Defendants notice

    that pursuant to 18 U.S.C. § 981(a)(l)(C), and 28 U.S.C. § 2461, the United States intends to seek

    the forfeiture, upon conviction of the Defendants of Count Two of the Indictment, of any property,

    real and personal, which constitutes or is derived from proceeds traceable to the commission of

    the offense charged in Count Two of the Indictment, including but not limited to a sum of money

    in United States currency representing the amount of proceeds traceable to the commission of the

    offense.

           The Forfeiture Allegation as to Count Three of the Indictment gives the Defendants notice

    that pursuant to 18 U.S.C. § 982(a)(l), the United States intends to seek the forfeiture, upon

    conviction of the Defendants of Count Three of the Indictment, of all property, real and personal,

    involved in the offense charged in Count Three of the Indictment, or any property traceable to such

    property, including but not limited to a sum of money in United States currency representing the

    amount of property involved in the offense.




        [THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY]
       As set forth in the Indictment and the Bill of Particulars (D.E. 172), the United States

alleges that the following is forfeitable to the United pursuant to 18 U.S.C. § 981(a)(l)(C) and

982(a)(l), and 28 U.S.C. § 2461:


       All that lot or parcel of land, together with its building, appurtenances, improvements,
       fixtures, attachments, and easements, located at 590 Charles River Street, Needham,
       Massachusetts 02492, Parcel ID No. 199/305.0-0022-0000.0, held in the name of Robert
       K. Hamshaw, Wolfgang Traber, and Richard Gaffey, as Trustees of the Harald Joachim
       von der Goltz Children's Trust.

Dated: January lQ_, 2020

                                                   Respectfully submitted,


                                                   GEOFFREY S. BERMAN,
                                                   United States Attorney,

                                                   DEBORAH CONNOR
                                                   Chief, Money Laundering and
                                                   Asset Recovery Section
                                                   Criminal Division


                                            By:      ~~
                                                   THANE REHN/EUN YOUNG CHOI
                                                   Assistant United States Attorneys
                                                   1 Saint Andrew's Plaza
                                                   New York, NY 10007
                                                   (212) 637-2354/2187


                                                   MICHAEL PARKER/PARKER TOBIN
                                                   Trial Attorneys, Criminal Division
                                                   1400 New York Avenue
                                                   Washington, DC 20005
                                                   (202) 514-0421/305-3903
•




                                      COMMONWEALTH OF MASSACHUSETTS

      Norfolk, ss.

                                                    OATH

               The undersigned, Thane Rehn, Assistant United States Attorney, on his oath declares that

      the proceeding referred to above affects the title to the land and building as described above.


                                                            ~~
                                                           Thane Rehn
                                                           Assistant United States Attorney

      Date: January]_[}_, 2020


             Then personally appeared the above-named Thane Rehn, Assistant United States Attorney,
     and acknowledge the foregoing to be true to the best of his knowledge, information and belief, and
     to be his free act and deed on behalf of the United States of America.


               Subscribed to and sworn before this /O~ay of Japuary, 2020.



            ICEVIN C. GORMAN
       Notary Public, State of NewVarll
            No. 02GO6161201
        Qualified In Putnam County
    CommlSllon Explree February 20, 2021

            The above-captioned action constitutes a claim of right to title to real property or the use
     and occupation thereof or the building thereon. Further, there is a clear danger that the titled
     owners of the property, if notified in advance of the endorsement of this memorandum, will
     convey, encumber, damage, or destroy the property or the improvements thereon.


     SO ORDERED AND ENDORSED:


                    ~116
     HONORABLE RICHARD M. BERMAN
     UNITED STATES DISTRICT JUDGE

     Date: January      /J ,2020
